PER CURIAM.
Appellant, defendant in the trial court, was charged with forging and uttering certain bank checks in the amount of $68.50 each in two counts in violation of Section 831.01 and 831.02 of Florida Statutes, F.S.A. Defendant was represented by public defender at the time of arraignment and by private counsel at the time of trial. At the conclusion of the trial, the jury returned a verdict of guilty and the trial court adjudged the defendant guilty as charged and sentenced him to serve five years on each count with sentences to run concurrently. After denial of defendant’s motion for a new trial, this appeal followed.
We have reviewed all papers contained in the case, including the briefs and transcript of proceedings, and find that the points assigned by appellant are without merit. The trial court committed no error in denial of the motion for new trial and the evidence is wholly sufficient to support the judgment and sentence. For these reasons the decision of the trial court is affirmed.
ALLEN, C. J., and LILES and PIERCE, JJ., concur.